ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 28 January 2022.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney C. Nick Schaefer on 9 Feb 2022.

The application has been amended as follows: 
12. (Currently Amended) A method for producing components of a tilting-pad bearing (10; 10a), wherein the tilting-pad bearing (10; 10a) has an outer race (12; 12a) and a plurality of tilting pads (18; 18a), the method comprising:

wherein a blank (30; 30a) in the form of a cylindrical portion (14) having a consistent wall thickness is used for producing the tilting pads (18) from a tilting-pad race (42);
wherein the cylindrical portion (14) in the region of the external circumference (32; 32a) thereof at a plurality of clamping locations (33; 33a, 34; 34a, 35; 35a) is in each case impinged with a radial force (FR) acting in the direction of the longitudinal axis (3; 46);
wherein the radial forces (FR) cause an elastic deformation of the cylindrical portion (14);
wherein an internal bore (38, 38a) having a round cross section is subsequently generated on the internal face (16; 16a) on the cylindrical portion (14) in the elastically deformed state; and
wherein the radial clamping of the cylindrical portion (14) is subsequently cancelled.
15. (Currently Amended) A method for producing a tilting-pad bearing (10; 10a) having an outer race (12a) and tilting pads (18), wherein the tilting pads (18) are produced by [[a]]the method for
producing components of the tilting-pad bearing (10; 10a) as claimed in claim 12.
16. (Cancelled) 
17. (Currently Amended) The method as claimed in claim [[16]]15, characterized in that the tilting pads (18) are configured from a cylindrical tubular portion having a consistent internal diameter (Di) and external diameter (Da).
the method comprising:
wherein the tilting pads (18; 18a) by way of an external face (20; 20a) are disposed so as to be pivotable about a rolling line (26; 26a) on an internal face (16; 16a) of the outer race (12; 12a);
wherein a first blank (30; 30a) in the form of a cylindrical portion (14) having a consistent wall thickness is used for producing the tilting pads (18) from a tilting-pad race (42) and a second blank (30; 30a) in the form of a cylindrical portion (14) having a consistent wall thickness is used for producing the outer race (12a);
wherein, for each of the first and second blanks:
the cylindrical portion (14) in the region of the external circumference (32; 32a) thereof at a plurality of clamping locations (33; 33a, 34; 34a, 35; 35a) is in each case impinged with a radial force (FR) acting in the direction of the longitudinal axis (3; 46);
the radial forces (FR) cause an elastic deformation of the cylindrical portion (14);
an internal bore (38, 38a) having a round cross section is subsequently generated on the internal face (16; 16a) on the cylindrical portion (14) in the elastically deformed state; and
the radial clamping of the cylindrical portion (14) is subsequently cancelled; and
wherein the outer race (12; 12a) and the plurality of tilting pads (18; 18a) are assembled into the tilting-pad bearing (10; 10a).
****END OF AMENDMENTS****


Allowable Subject Matter
Claims 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art as found in the Notices of References Cited does not teach the processes of producing tilting pad bearing components according to the methods of claims 12 or 20. Specifically, while Examiner had previously argued the obviousness of forming a tilting pad bearing outer race by clamping, machining, then releasing a cylinder to form a lobed outer race, Examiner’s best art does not teach or obviate a corresponding method of forming the tilting pads themselves by methods of clamping a cylinder, machining the cylinder, and releasing the lobed cylinder, and then separating the lobed cylinder into tilting pads. Applicant’s arguments filed 28 January 2022 are convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 February 2022